--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
STOCK PURCHASE AGREEMENT
 
dated as of August 13, 2008
 
by and among
 
 
 
SECURITY NATIONAL LIFE INSURANCE COMPANY,
 
SOUTHERN SECURITY LIFE INSURANCE COMPANY, INC.
 
and
 
THE SHAREHOLDERS THAT HAVE EXECUTED
AGREEMENT BY SHAREHOLDERS OF
SOUTHERN SECURITY LIFE INSURANCE COMPANY
TO  SELL SHARES IN STOCK PURCHASE TRANSACTION
IN THE FORM ATTACHED AS ANNEX I
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I - PURCHASE AND SALES OF SHARES
2
         
1.1
Sale and Purchase of the Shares
2
 
1.2
Purchase Consideration
2
 
1.3
Delivery of Shares
4
 
1.4
Administrative Control of Operations
4
     
 
ARTICLE II – CLOSING
5
     
 
 
2.1
Closing
5
     
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SOUTHERN SECURITY
5
     
 
 
3.1
Organization, Good Standing and Power
5
 
3.2
Capital Structure
6
 
3.3
Authority
7
 
3.4
Dividends, Stock Purchases, Etc.
8
 
3.5
Financial Statements
8
 
3.6
Annual Insurance Statements
8
 
3.7
Insurance Business
9
 
3.8
Compliance With Law
10
 
3.9
No Defaults
10
 
3.10
Litigation
10
 
3.11
No Material Adverse Change
11
 
3.12
No Material Adverse Change in Capital and Surplus
12
 
3.13
Absence of Undisclosed Liabilities
12
 
3.14
Information Supplied
13
 
3.15
Certain Agreements
13
 
3.16
Plans; Benefits; Employment Claims
13
 
3.17
Major Contracts
14
 
3.18
Taxes
16
 
3.19
Interests of Officers and Directors
18
 
3.20
Intellectual Property
18
 
3.21
Restrictions on Business Activities
18
 
3.22
Title to Properties; Absence of Liens and Encumbrances; Conditions of Equipment
19
 
3.23
Governmental Authorization and Licenses
19
 
3.24
Environmental Matters
20
 
3.25
Insurance
20
 
3.26
Labor Matters
  21
 
3.27
Agents; Customers and Complaints
  21
 
3.28
Questionable Payments
  21




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
ARTICLE IV - COVENANTS OF SHAREHOLDERS
21
     
 
 
4.1
Shareholders to Sell Shares in Transaction
21
 
4.2
Continuing Shareholder Obligations
22
 
4.3
Shareholders Liable for Liquidated Damages21
22
     
 
ARTICLE V - REPRESENTATIONS AND WARRANTIES OF SECURITY NATIONAL
23
     
 
 
5.1
Organization, Good Standing and Power
23
 
5.2
Authority
23
 
5.3
Board Authorization
23
     
 
ARTICLE VI - CONDUCT AND TRANSACTIONS PRIOR TO CLOSING DATE; ADDITIONAL
AGREEMENT
24
     
 
 
6.1
Conduct of Business of Southern Security
24
     
 
ARTICLE VII - CONDITIONS PRECEDENT
27
     
 
 
7.1
Conditions to Each Party's Obligation to Effect this Transaction
27
 
7.2
Conditions to Obligations of Security National
28
 
7.3
Conditions to Obligations of Southern Security and Shareholders
30
     
 
ARTICLE VIII – TERMINATION
31
     
 
 
8.1
Termination
31
     
 
ARTICLE IX – INDEMNIFICATION
32
     
 
 
9.1
Obligation of Shareholders to Indemnify
32
 
9.2
Notice and Opportunity to Defend
32




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



 
Page
   
ARTICLE X - GENERAL PROVISIONS
34
     
 
 
10.1
Survival of Representations, Warranties, Covenants and Agreements
34
 
10.2
Amendment
34
 
10.3
Extension; Waiver
34
 
10.4
Notices
34
 
10.5
Interpretation
36
 
10.6
Counterparts
36
 
10.7
Entire Agreement
36
 
10.8
No Transfer
36
 
10.9
Severability
36
 
10.10
Other Remedies
37
 
10.11
Further Assurances
37
 
10.12
No Third Party Beneficiary Rights
37
 
10.13
Mutual Drafting
37
 
10.14
Expenses
37
 
10.15
Brokers or Finders
37
 
10.16
Public Announcements
37
 
10.17
Confidentiality
38
 
10.18
Attorney’s Fees
38
       
ANNEX I
42

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS
       
Exhibit 1
Southern Security Disclosure Schedule
       
Exhibit 2
Security National Disclosure Schedule






Table of Contents
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the "Agreement") is dated effective as of August
13, 2008, and entered into by and among SECURITY NATIONAL LIFE INSURANCE
COMPANY, a Utah corporation (“Security National”), SOUTHERN SECURITY LIFE
INSURANCE COMPANY, INC., a Mississippi corporation (“Southern Security”), and
the shareholders of Southern Security that have executed the AGREEMENT BY
SHAREHOLDERS OF SOUTHERN SECURITY LIFE INSURANCE COMPANY TO SELL SHARES IN STOCK
PURCHASE TRANSACTION in the form attached as Annex I (the “Shareholders”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Security National, Southern Security, and the Shareholders
hereby agree as follows:




ARTICLE I


PURCHASE AND SALE OF SHARES


1.1       Sale and Purchase of the Shares.  At the Closing, as hereinafter
defined, upon and subject to the terms and conditions set forth in this
Agreement, the Shareholders shall sell, transfer, assign and deliver to Security
National, and Security National shall purchase from the Shareholders, 50,000
shares of voting Class A common stock and 450,000 shares of non-voting Class B
common stock of Southern Security (the "Southern Security Common Stock”),
representing all of the issued and outstanding stock and securities of Southern
Security, free and clear of all liens, claims, options, proxies, voting
agreements, charges and encumbrances.  Security National, Southern Security, and
the Shareholders hereby acknowledge and agree that regulatory approval from the
Utah and Mississippi insurance departments for the transaction described in this
Section 1.1 must be obtained prior to Closing, as defined in Section 2.1 below.


1.2       Purchase Consideration.  Subject to the terms and conditions of this
Agreement, in reliance upon Southern Security’s representations, warranties,
agreements and covenants contained herein, and in consideration of the sale,
transfer, assignment and delivery of the Southern Security Common Stock as
herein provided, Security National agrees to provide the following purchase
consideration (the "Purchase Consideration") to the Shareholders:


(a)           Cash in U.S. dollars by certified funds or wire transfer payable
to the Shareholders on a pro rata basis to the number of shares of Southern
Security Common Stock held by the Shareholders in an amount equal to (i) the
Capital and Surplus of Southern Security as of the date that Security National
assumes Administrative Control over Southern Security, as defined in Section 1.4
below (as set forth on page 3, line 38, column 1 of the Statutory Statement,
which shall include any capital contributions that were made subsequent to June
30, 2008, including the July subsequent event of $70,380 as an admissible
asset), plus (ii) the Interest Maintenance Reserve as of the Administrative
Control Date (as set forth on page 3, line 9.4, column 1 of the Statutory
Statement), plus (iii) the Asset Valuation Reserve as of the Administrative
Control Date (as set forth on page 3, line 24.1, column 1 of the Statutory
Statement), plus (iv) the amount of the adjustment in Section 1.2(b), less the
amount of the adjustments in Sections 1.2(c), (d), (e) and (f) below.  (It
should be noted for purposes of illustration that the Capital and Surplus,
Interest Maintenance Reserve, and Asset Valuation Reserve of Southern Security
as of June 30, 2008 was $1,154,418.00.  Additionally, assuming the payment to
Southern Security of the ceding commission pursuant to the Reinsurance
Agreement, as required under Section 1.4 below, the Capital and Surplus would
increase by approximately $1,500,000.  Accordingly, the Capital and Surplus,
Interest Maintenance Reserve, and Asset Valuation Reserve of Southern Security
at the Administrative Control Date could be approximately $2,655,418.00.  This
illustration is not intended to be binding upon the parties to this
Agreement  and is to be used only as an example.  Thus, there can be no
assurance that the actual payments under this Section 1.2(a) will be equal to
the amounts set forth in this illustration.);



Table of Contents
2

--------------------------------------------------------------------------------

 

(b)           The Purchase Consideration shall also include an allowance not to
exceed $100,000 (the “Allowance”) that Security National agrees to provide
toward Southern Security’s expected losses in the second quarter ended June 30,
2008.  This Allowance to be provided by Security National shall in nowise exceed
$100,000 even if the actual losses experienced by Southern Security in the
second quarter, or in any subsequent quarter, are in excess of $100,000;


(c)           The Shareholders agree at Closing to deposit $175,000 (the
"Deposit Amount") of the Purchase Consideration into an interest bearing escrow
account (the "Escrow Account") with an escrow agent (the “Escrow Agent”)
mutually acceptable to Security National and the Shareholders.  The Deposit
Amount shall be used to pay the amount of any adjustments required under the
terms of this Agreement.  The Escrow Agent shall be instructed to pay any
remaining amount from the Deposit Amount to the Shareholders on a pro rata basis
following the payment of any adjustments;


(d)           The Shareholders further agree at Closing to deposit $537,000 of
the Purchase Consideration (the "Real Estate Deposit Amount") into the interest
bearing Escrow Account.  This amount represents approximately 50% of the total
outstanding balances on the promissory notes (the “Notes”) that Southern
Security has entered into with Ray-Nowell Funeral Home, Inc. and Wade Nowell
Funeral Homes, Inc., which Notes are secured by funeral home properties in
Senatobia, Mississippi and Collins, Mississippi, respectively.  The Shareholders
agree to grant to Security National a security interest in the Real Estate
Deposit Amount to secure payment of these Notes.  Except as set forth below,
beginning on September 1, 2009, and continuing on the same date of each year
thereafter, Security National shall instruct the Escrow Agent to release to the
Shareholders on a pro rata basis an amount equal to the combined principal
reduction of said Notes that has occurred during the preceding August 1 through
July 31 period, until such time as the Real Estate Deposit Amount, including any
accrued interest thereon, has been paid to the Shareholders.  However, no
payments shall be made to the Shareholders from the Real Estate Deposit Amount
if either of the Notes is in default.  In addition, in order for any funds to be
released to the Shareholders as a result of any prepayment of either of the
Notes, both Notes must be prepaid by an equal percentage, in which event the
Escrow Agent shall be instructed to release to the Shareholders on a pro rata
basis, an amount equal to the combined principal reduction of said Notes
resulting from such prepayments.  In the event there is a default in the payment
of either of the Notes, Security National shall have the right to foreclose on
the Note in default pursuant to the terms thereunder and shall be entitled to
receive payment from the Real Estate Deposit Amount in an amount equal to the
full amount of any losses and expenses incurred by Security National as a result
of such default and the enforcement of its rights pursuant thereto.  The
Shareholders and Security National agree that the Shareholders have the right,
but not the obligation, to refinance the existing debt on the notes.  The
Shareholders have informed Security National that they contemplate a refinance
of the notes by providing a $750,000 first mortgage and satisfying the remaining
debt on the notes through a second mortgage to be funded through the sale
proceeds to be paid to the Shareholders, as part of the purchase consideration
paid to the Shareholders at closing;



Table of Contents
3

--------------------------------------------------------------------------------

 

(e)           Part of the Purchase Consideration shall be paid to the
Shareholders in the form of the Nowell Legacy Trust, which is listed as an asset
on the financial statements of Southern Security.  Southern Security agrees to
transfer its interest in the Nowell Legacy Trust (as set forth on page 2, line
2302, column 3, of the Statutory Statements) to the Shareholders at Closing and
the Purchase Consideration to be paid by Security National shall be reduced by
the admitted value of the Nowell Legacy Trust as reflected on the financial
statements of Southern Security as of the date that Security National assumes
“Administrative Control”, as defined in Section 1.4 below; and


(f)           Shareholders warrant that properties shown on the annual statement
are owned free and clear, and that the loans shown in the annual statement
conform with the rules and regulations of Mississippi for
admissibility.  Shareholders shall furnish all usual and customary documentation
to Security National in support of this warranty.


1.3       Delivery of Shares.  At the Closing Date, the Shareholders shall
deliver to Security National certificates with stock power executed in blank
representing the outstanding shares of Southern Security Common Stock required
by Section 1.1 hereof.


1.4       Administrative Control of Operations.  Contemporaneous with the
execution of this Agreement, Security National and Southern Security each agree
to enter into a Reinsurance Agreement, wherein Security National shall reinsure
all of the in-force and future insurance liabilities of Southern Security.  In
addition, Security National shall assume complete and total administrative
control of all of the then current and future insurance related business
operations of Southern Security at such time as Security National notifies
Southern Security, in writing, that it is capable of assuming control of those
functions (hereinafter, “Administrative Control”).  The determination of when
Security National is capable of assuming Administrative Control over the
insurance related business operations of Southern Security shall be made by
Security National in its sole discretion, no later than September 1st.  Security
National shall take Administrative Control as soon as practicable and Southern
Security shall fully cooperate to assure an efficient and effective transfer of
control.  Administrative Control shall include, but is not limited to, control
over all day-to-day business expenses, trade debt, locations of business
operations, employees, employee compensation, compensation, if any, to officers
and directors, cash flow, deposits, and bank accounts.  Upon assuming
Administrative Control, Security National shall not only be given access to the
records, files, and computer systems of Southern Security, but shall also have
the right to transfer or move such records, files, and computer systems to other
offices or locations in which Security National transacts business.  The
transfer of Administrative Control to Security National shall not relieve
Southern Security of its duties to prepare and file, at its own expense, its tax
returns, periodic reports and related statements with the Mississippi Insurance
Department, and all other governmental reports and filings until the date of
Closing.  Security National will provide information within its control to
Southern Security to assist with these filings.
 
 
Table of Contents
4

--------------------------------------------------------------------------------

 

ARTICLE II


THE CLOSING


2.1       Closing.  The closing of the transaction (the "Closing") will take
place at the offices of Southern Security Life Insurance Company, 211 Ball
Drive, Louisville, Mississippi, unless a different date or place is agreed to in
writing by the parties hereto.  Each party hereto shall use its best efforts to
cause the Closing to occur on or before October 1, 2008, or within seven (7)
days from the date the required regulatory approvals are obtained as set forth
in Section 1.1 above, unless this date is extended as provided herein (the
"Closing Date").




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SOUTHERN SECURITY


Except as disclosed in a document to be prepared by Southern Security and
delivered to Security National prior to the Closing Date (the "Southern Security
Disclosure Schedule") referring specifically to the applicable representation
and warranty in this Agreement that identifies the basis for an exception to a
representation and warranty in this Agreement and that is delivered by Southern
Security to Security National and approved by Security National by execution of
this Agreement, Southern Security represents and warrants to Security National
as set forth below, and such representations and warranties shall be true and
correct as of the date hereof and at all times thereafter including, without
limitation, the Closing Date, as if made at all such times.  As used in this
Agreement (i) "Business Condition" with respect to any corporate entity or group
of corporate entities shall mean the business and financial condition and
prospects of such entity or entities taken as a whole and (ii) "material adverse
effect" on the Business Condition shall be deemed to include, without
limitation, (x) any inaccuracy in the capitalization representation set forth in
Section 3.2 below and (y) any material liability not reflected on the Southern
Security Financial Statements (as defined in Section 3.5 below) or Annual
Insurance Statements (defined in Section 3.6 below).


3.1       Organization, Good Standing and Power.  Southern Security is a
corporation, duly organized, validly existing and in good standing under the
laws of its state of incorporation and has all requisite power and authority to
own, operate and lease its properties and to carry on its businesses as now
being conducted.  Schedule 3.1 of the Southern Security Disclosure Schedule
contains a true and correct listing of all states in which Southern Security is
registered, licensed and authorized to engage in the insurance
business.  Southern Security is not aware of any threatened or pending action or
inaction that could result in the loss of or an adverse change in any such
registration or license.  Southern Security is in good standing under all such
registrations and licenses.  Southern Security is duly qualified as foreign
corporations and is in good standing in each jurisdiction in which the failure
to so qualify would have a material adverse effect on its individual Business
Condition.  The Southern Security Disclosure Schedule also sets forth a true and
complete list of the states where Southern Security is qualified as a foreign
corporation.  Southern Security has no subsidiaries.  Southern Security has no
other direct or indirect equity interest in or loans to any partnership,
corporation, joint venture, business association or other entity.  Southern
Security has delivered to Security National complete and correct copies of its
Articles of Incorporation and Bylaws, in each case as amended to the date
hereof, and has delivered or made available minutes of all of Southern
Security's directors' and stockholders' meetings, and stock certificate books
correctly setting forth the record ownership of all outstanding shares of
Southern Security Common Stock.



Table of Contents
5

--------------------------------------------------------------------------------

 

3.2       Capital Structure.


(a)           The authorized capital structure of Southern Security consists of
100,000 shares of Voting Class A Common Stock and 1,000,000 shares of Non-Voting
Class B Common Stock.  There are 50,000 shares of Voting Class A Common Stock
and 450,000 shares of Non-Voting Class B Common Stock issued and outstanding,
all of which are owned by the Shareholders.  Except as disclosed on Schedule 3.2
of the Southern Security Disclosure Schedule, there are no other debt, equity or
hybrid debt or equity interests or securities of Southern Security issued and
outstanding.


(b)           All outstanding shares of Southern Security Common Stock and other
Southern Security securities, if any, are validly issued, fully paid and
non-assessable and, except as disclosed on the Southern Security Disclosure
Schedule, are not subject to any liens, claims, encumbrances or charges of any
kind or nature or any preemptive rights created by statute, Southern Security's
Articles of Incorporation or Bylaws or any agreement to which Southern Security
is a party or by which Southern Security may be bound.  There are no options,
warrants, calls, conversion rights, commitments or agreements of any character
to which Southern Security is a party or by which Southern Security may be bound
that do or may obligate Southern Security to issue securities of any kind or
nature or to grant, extend or enter into any such option, warrant, call,
conversion right, commitment or agreement or which relate to the voting of the
Southern Security Common Stock or other Southern Security securities, if any.



Table of Contents
6

--------------------------------------------------------------------------------

 

3.3       Authority.


(a)           Southern Security has all requisite corporate power and authority
to enter into this Agreement and to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement, the performance by
Southern Security of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action on the part of Southern
Security, including approval by its Boards of Directors and the shareholders.
This Agreement shall constitute legal, valid and binding obligations of Southern
Security enforceable against Southern Security in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
or other similar laws affecting the enforcement of creditors' rights generally
and except that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


(b)           To the best knowledge of Southern Security, the execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby and thereby, will not, conflict with or result in any
violation of any material statute, law, rule, regulation, judgment, order,
decree or ordinance applicable to Southern Security or its properties or assets,
nor will it conflict with or result in any breach or default (with or without
the giving of notice or the lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any material obligation or
to the loss of any material benefit under, or result in the creation of a
material lien, charge or encumbrance on any of the properties or assets of
Southern Security pursuant to (i) any provision of the Articles of Incorporation
or Bylaws of Southern Security or (ii) any material agreement, contract, note,
mortgage, indenture, lease instrument, permit, concession, franchise,
registration or license to which Southern Security is a party or by which
Southern Security or any of its properties or assets may be bound or affected.


(c)           To the best knowledge of Southern Security, no consent, approval,
order or authorization of, or registration, declaration or filing with, any
court, administrative agency, commission, regulatory authority or other
governmental authority or instrumentality, whether domestic or foreign
(collectively, a "Governmental Entity"), is required by or with respect to
Southern Security in connection with the execution and delivery of this
Agreement and by Southern Security or the consummation by Southern Security of
the transactions contemplated hereby or thereby, except for (i) filing required
documents with the relevant authorities of states in which Southern Security is
qualified to do business, (ii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state insurance laws as
identified in the Southern Security Disclosure Schedule and (iii) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under the laws of any foreign country, which, if not obtained or
made, would not have a material adverse effect on the Business Condition of
Southern Security.  All approvals of Southern Security's Board of Directors and
Shareholders as required by applicable law have been obtained and are in force
and effect and no dissenters' rights have been exercised under applicable law.



Table of Contents
7

--------------------------------------------------------------------------------

 

3.4       Dividends, Stock Purchases, Etc.  Since December 31, 2007, Southern
Security has not (i) declared or paid any dividends (either in cash, property or
its stock of any class) upon, or made or become committed to make any other
distribution with respect to, or purchased, redeemed or otherwise beneficially
acquired any of its outstanding capital stock of any class, or become committed
so to do; (ii) split up, combined or reclassified any of its outstanding capital
stock of any class, or become committed so to do; or (iii) issued or become
committed to issue any additional capital stock of any class (whether or not
from treasury stock, heretofore authorized but unissued stock, or newly
authorized stock) or any options, rights or warrants to acquire, or securities
convertible into or exchangeable for, or which otherwise confer upon the holder
or holders thereof any right to acquire, any shares of capital stock of any
class or any other security or debt of Southern Security.  In addition, Southern
Security shall not, without Security National’s written consent, take or attempt
to take any of the actions described in this Section 3.4.


3.5       Financial Statements.  Southern Security has furnished or made
available to Security National or will furnish or make available to Security
National within ten days from the date of this Agreement Southern Security's
audited financial statements for the fiscal years ended December 31, 2005, 2006,
and 2007, including balance sheets and the related audited statements of income,
cash flow and stockholders' equity, and the related management letters
(collectively, the “Audited Financial Statements”).  Additionally, Southern
Security has furnished or made available to Security National or will furnish or
make available to Security National within ten days from the date of this
Agreement Southern Security's unaudited financial statement as of and for the
quarter ended June 30, 2008, including the unaudited balance sheet of Southern
Security as at June 30, 2008, and the related unaudited statements of income,
cash flow and stockholders' equity (collectively, the "Unaudited Financial
Statements").  The Audited Financial Statements and the Unaudited Financial
Statements provided previously to Security National are listed in Schedule 3.5
of the Southern Security Disclosure Schedule.  The Audited Financial Statements
and the Unaudited Financial Statements, are, collectively, referred to as the
"Southern Security Financial Statements."  The Southern Security Financial
Statements have been or will be prepared in accordance with statutory accounting
principles (STAT) consistently applied and fairly present the financial position
of Southern Security as at the dates thereof and the results of its operations
and cash flows for the periods then ended.  In preparing the Unaudited Financial
Statements, there have been no changes in Southern Security's STAT or statutory
accounting policies or procedures used in preparing the December 31, 2007
audited financial statements.


3.6       Annual Insurance Statements.


(a)           Southern Security has provided Security National with (i) all
annual statements, certificates and applications to the Mississippi or any other
insurance commissioner or other Governmental Entity, which Southern Security has
filed with or submitted with respect to years ending on or after December 31,
2004, and such documentation provided previously is listed in Schedule 3.6 of
the Southern Security Disclosure Schedule, and (ii) all reports of examination
issued by such insurance commissioners, regulatory authorities or other
Governmental Entity regarding Southern Security on or after December 31, 2004,
and such documentation provided previously is listed also in Schedule 3.6.



Table of Contents
8

--------------------------------------------------------------------------------

 

(b)           Such filings or submissions in 3.6 (a) were in substantial
compliance with applicable law when filed and, as of their respective dates, did
not contain any materially false statements of fact or omit to state any
material fact necessary to make the statements set forth therein not misleading
in light of the circumstances under which such statements were made; no material
deficiencies have been asserted by any insurance commissioner, insurance
department or other Governmental Entity with respect to such statements;
Southern Security has provided Security National with copies of all material
written responses with respect to comments from any Governmental Entity
concerning such filings, submissions or reports of examination since December
31, 2004 and such written responses are described in Schedule 3.6 of the
Southern Security Disclosure Schedule, and prior to the date of this Agreement,
no fines or penalties have been imposed on Southern Security by any Governmental
Entity; and no deposits (other than in the ordinary course of business) have
been made by Southern Security with any Governmental Entity.


(c)           The statutory financial statements for Southern Security as of and
for the years ended December 31, 2005, 2006 and 2007 (i) fairly present the
statutory financial condition of Southern Security at such dates and (ii) have
been prepared in accordance with the required or permitted statutory insurance
accounting requirements or practices under the insurance laws of Mississippi,
except as expressly set forth or disclosed in the notes, exhibits or schedules
thereto.  The amounts shown in such statements of account on aggregate reserves
for life or annuity policies and contracts, aggregate reserves for accident and
health policies, net deferred and uncollected premiums and all policy and
contract claims liability as of the end of each such year, are computed in
accordance with accepted actuarial and industry practices, are fairly stated in
accordance with those called for in applicable insurance policy provisions, meet
the requirements of the insurance laws of Mississippi, make a sufficient
provision for all unmatured obligations of Southern Security provided for under
the terms of its policies and are consistent with the assumptions previously
employed.  Adequate provision has been made for all actuarial reserves and
related statement items which ought to be established.


3.7       Insurance Business.


(a)           Security National has been provided true and complete copies of
all contracts, arrangements, treaties, understandings and agreements of (or
related to) Southern Security with any party with respect to reinsurance
currently in force and such documents and information are listed in Schedule 3.7
of the Southern Security Disclosure Schedule attached hereto.  All policies
assumed by Southern Security were assumed under agreements submitted to and
approved by all relevant regulatory authorities and are valid, in force, and not
subject to recapture (except at Southern Security's option), and are fairly
reflected on the Southern Security Financial Statements.  No party thereto is in
material default with respect to any provision thereof and no such agreement
contains any provision providing that the other party thereto may terminate same
by reason of the transactions contemplated by this Agreement or any other
provisions which would be altered or otherwise become applicable by reason of
such transactions.


(b)           All policies of insurance issued or assumed by Southern Security
as now in force are, to the extent required under applicable law, on forms
submitted to and approved by the applicable jurisdiction's insurance
commissioner.  No policy holder or related group of policy holders which,
singularly or in the aggregate, accounted for 5% of the gross revenues of
Southern Security considered as a whole for the year ended December 31, 2007
has, after December 31, 2007, terminated or, to the best knowledge of the
Southern Security, threatened to terminate its relationship with Southern
Security.  The contracts between Southern Security and its agents, managers or
brokers are valid, binding and in full force and effect in accordance with their
terms.  Southern Security is not in material default with respect thereto and no
such contract contains any provision providing that the other party thereto may
terminate the same by reason of the transactions contemplated by this Agreement
or any other provision which would be altered or otherwise become applicable by
reason of such transactions.



Table of Contents
9

--------------------------------------------------------------------------------

 

3.8       Compliance with Law.  To the best knowledge of Southern Security,
Southern Security is in compliance with and has conducted its business so as to
comply with all laws, rules, regulations, judgments, decrees or orders of any
Governmental Entity applicable to their operations or with respect to which
compliance is a condition of engaging in the business thereof, except to the
extent that failure to comply could, individually or in the aggregate, not have
had and is not reasonably expected to have, a material adverse effect on the
Business Condition of Southern Security.  There are no material judgments,
orders, injunctions, decrees, stipulations or awards (whether rendered by a
court or administrative agency or by arbitration) against Southern Security or
against any of its properties or businesses.  Schedule 3.8 of the Southern
Security Disclosure Schedule contains a summary of all material violations of,
or conflicts with, any applicable statute, law, rule, regulation, ruling, order,
judgment or decree, listed by each such Governmental Entity, including any of
the foregoing relating to any environmental or health laws.


3.9       No Defaults.  To the best knowledge of Southern Security, Southern
Security is not, nor has it received notice that it is or would be with the
passage of time or the giving of notice, or both, (a) in violation of any
provision of its Articles of Incorporation or Bylaws or (b) in default or
violation of any term, condition or provision of (i) any judgment, decree,
order, injunction or stipulation applicable to Southern Security or (ii) any
agreement, note, mortgage, indenture, contract, lease, instrument, permit,
registration, concession, franchise or license to which Southern Security is a
party or by which Southern Security or any of its properties or assets may be
bound, which violation or default could, individually or in the aggregate, have
a material adverse effect on the Business Condition of Southern Security.


3.10     Litigation.  There is no action, suit, proceeding, claim, arbitration
or investigation pending or, to the best knowledge of Southern Security,
threatened, against Southern Security that, individually or in the aggregate,
could be reasonably expected to have a material adverse effect on the Business
Condition of Southern Security, or which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.  Schedule 3.10 of the Southern Security Disclosure Schedule sets forth
with respect to each pending action, suit, proceeding, claim, arbitration or
investigation to which Southern Security is a party, the forum, the parties
thereto, a brief description of the subject matter thereof and the amount of
damages claimed.  Southern Security is not aware of any reasonable basis for any
other such action, suit, proceeding, claim, arbitration or
investigation.  Southern Security has delivered or made available to Security
National correct and complete copies of all correspondence prepared by its
counsel for Southern Security's independent public accountants in connection
with any audits or reviews completed by Southern Security's independent public
accountants.



Table of Contents
10

--------------------------------------------------------------------------------

 

3.11     No Material Adverse Change.  Since December 31, 2007, Southern Security
has conducted its business in the ordinary course and there has not occurred:


(a)           Any material adverse change in the Business Condition of Southern
Security;


(b)           Any amendments or changes in the Articles of Incorporation or
Bylaws of Southern Security;


(c)           Any damage, destruction or loss, whether covered by insurance or
not, materially and adversely affecting any of the properties or businesses of
Southern Security;


(d)           Any issuance, redemption, repurchase or other acquisition of the
shares of capital stock of Southern Security or any declaration, setting aside
payment of any dividend or other distribution (whether in cash, stock or
property) with respect to the capital stock of Southern Security;


(e)           Any increase in or modification of the compensation or benefits
payable or to become payable by Southern Security to any of its directors,
officers or employees, except in the ordinary course of business consistent with
past practice;


(f)           Any material increase in or modification of any bonus, pension,
insurance or other employee benefit plan, payment or arrangement, including, but
not limited to, the granting of stock options, restricted stock awards or stock
appreciation rights made to, for or with any of its employees, except in the
ordinary course of business consistent with past practice;


(g)           Any sale of the property or assets of Southern Security
individually in excess of $1,000 or in the aggregate in excess of $2,500;


(h)           Any alteration in any term of any outstanding security of Southern
Security;


(i)           Any (a) incurrence, assumption or guarantee by Southern Security
of any debt for borrowed money; (b) issuance or sale of any securities
convertible into or exchangeable for debt securities of Southern Security; (c)
issuance or sale of options or other rights to acquire from Southern Security,
directly or indirectly, debt securities or any securities convertible into or
exchangeable for any such debt securities; or (d) any material premium refunds;


(j)           Any creation or assumption by Southern Security of any mortgage,
pledge, security interest, lien or other encumbrance on any of its assets or
properties;


(k)           Any making of any loan, advance or capital contribution to, or
investment in, any person other than (a) travel loans or advances made in the
ordinary course of business of Southern Security and (b) other loans and
advances in an aggregate amount that does not exceed $1,000 outstanding at any
time;


Table of Contents
11

--------------------------------------------------------------------------------

 

(l)           Any entry into or any amendment or relinquishment of or any
termination or renewal by Southern Security of any contract, lease transaction,
commitment or other right or obligation, except in the ordinary course of
business consistent with past practice;


(m)           Any transfer or grant of a right under the Southern Security
Intellectual Property Rights (as defined in Section 3.20 below) other than those
transferred or granted in the ordinary course of business consistent with past
practice;


(n)           Any labor dispute, other than routine individual grievances, or
any activity or proceeding by a labor union or representative thereof to
organize any employees of Southern Security;


(o)           Any violation of or conflict with any applicable laws, statutes,
orders, rules or regulations promulgated, or judgment entered by any
Governmental Entity, that, individually or in the aggregate, materially and
adversely affects (or, insofar as Southern Security knows, might reasonably be
expected to materially and adversely affect) the Business Condition of Southern
Security;


(p)           Any agreement or arrangement made by Southern Security to take any
action that, if taken prior to the date hereof, would have made any
representation or warranty set forth in this Section 3 untrue or incorrect as of
the date when made; or


(q)           Any payment of amounts owing under Southern Security issued
insurance policies materially at variance with the Company's policy provisions
and policy payment history.


(r)           Any decrease in insurance premiums greater than 5%;


3.12     No Material Adverse Change in Adjusted Capital and Surplus.  Since
December 31, 2007, there has not been a reduction in the Adjusted Capital and
Surplus of Southern Security that has not been previously disclosed to Security
National.  Security National acknowledges receipt of financial statements
illustrating the financial condition of Security National as of March 31 and
June 30, 2008.


3.13     Absence of Undisclosed Liabilities.  Except as disclosed in Schedule
3.13 of the Southern Security Disclosure Schedule or as reflected in the
Southern Security Financial Statements and except for liabilities and
obligations arising after March 31, 2008, in the ordinary course of business
consistent with past practices that could not reasonably be expected to have a
material adverse effect on the Business Condition of Southern Security, Southern
Security has no liabilities or obligations (whether absolute, accrued or
contingent, and whether or not determined or determinable) of a character that,
under STAT, should be accrued, shown or disclosed on an audited balance sheet of
Southern Security (including the footnotes thereto) or should be described on an
Annual Insurance Statement filed with any state insurance commissioner having
jurisdiction over Southern Security or its business.



Table of Contents
12

--------------------------------------------------------------------------------

 

3.14     Information Supplied.  None of the information supplied or to be
supplied by Southern Security pursuant to this Agreement and no representation
or warranty made herein or in any exhibit hereto or in any financial statement
or schedule attached hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.


3.15     Certain Agreements.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or
thereby will (a) result in any payment (including, without limitation,
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any director or employee of Southern Security under any Plan (as
defined in Section 3.16 below) or otherwise, (b) materially increase any
benefits otherwise payable under any Plan or (c) result in the acceleration of
the time of payment or vesting of any such benefit.


3.16     Plans; Benefits; Employment Claims.


(a)           All employee benefit plans, programs, policies, commitments or
other arrangements (whether or not set forth in a written document) covering any
active, former or retired employee or consultant of Southern Security are listed
in Schedule 3.16 of the Southern Security Disclosure Schedule (individually, a
"Plan" and, collectively, the "Plans").  To the extent applicable, the Plans
comply with the requirements of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and the Code, and any Plan intended to be qualified
under Section 401(a) of the Code has either obtained a favorable determination
letter as to its qualified status from the Internal Revenue Service (the "IRS")
or still has a remaining period of time under applicable Treasury Regulations or
IRS pronouncements in which to apply for such a determination letter and to make
any amendments necessary to obtain a favorable determination.  To the extent any
Plan with an existing determination letter from the IRS must be amended to
comply with the applicable requirement of the Tax Reform Act of 1986, as
amended, and subsequent legislation, the time period for effecting such
amendments will not expire prior to this transaction.  Southern Security has
furnished or made available to Southern Security copies of the most recent IRS
letters and IRS Form 5500 with respect to any such Plan.  No Plan is covered by
Title IV of ERISA or Section 412 of the Code.  Neither Southern Security nor any
officer or director of Southern Security has incurred any liability or penalty
under Section 4975 through Section 4980 of the Code or Title I of ERISA.  Each
Plan has been maintained and administered in all material respects in compliance
with its terms and with the requirements prescribed by and all applicable
statutes, laws, rules, orders, rules and regulations, including, but not limited
to, ERISA and the Code, that are applicable to such Plans.  No suit, action or
other litigation (excluding claims for benefits incurred in the ordinary course
of Plan activities) has been brought, or, to the best knowledge of Southern
Security, is threatened, against or with respect to any such Plan.  All
contributions, reserves and premium payments required to be made or accrued as
of the date hereof to the Plans have been made or accrued.



Table of Contents
13

--------------------------------------------------------------------------------

 

(b)           Except as described in Schedule 3.16 attached hereto, no present
or former employee of Southern Security has any claim against Southern Security
(whether under federal or state law, under any employment agreement, or
otherwise) on account of or for (i) overtime pay, other than overtime pay for
work done in current payroll period; (ii) wages or salary for any period other
than the current payroll period; (iii) vacation time off or pay in lieu of
vacation time off, other than (x) accumulated vacation pay as show in the
schedule referred to above, and (y) vacation time off (or pay in lieu thereof)
earned in or in respect of the current fiscal year; or (iv) any material
violation of any statute, ordinance or regulation relating to minimum wages or
maximum hours of work.


(c)           No person or party (including, but not limited to governmental
agencies of any kind) has filed, or to the knowledge of Southern Security has
threatened to file, any claim against Southern Security under or rising out of
any statute, ordinance or regulation relating to discrimination in employment or
employment practices.  No person has any material claim under which Southern
Security has any material liability under any health, sickness, disability,
medical, surgical, hospital, or surgical, hospital, or similar benefit plan or
arrangement, or by virtue of his or her employment maintained by Southern
Security, or to or by which Southern Security is a party or is bound, or under
any workmen's compensation or similar law, which is not fully covered, subject
only to standard deductibles, by insurance maintained with reputable,
financially responsible insurers.  No person has any claim or has filed any
action or has threatened to file any action or bring a claim by virtue of his or
her employment by Southern Security including, without limiting the generality
of the foregoing, sexual harassment, wrongful termination, or other actions.


3.17     Major Contracts.  Except as disclosed in Schedule 3.17 of the Southern
Security Disclosure Schedule, Southern Security is not a party to or subject to:


(a)           Any union contract or any employment or consulting contract,
agreement or arrangement providing for future compensation, whether written or
oral, with any officer, consultant, director or employee that is not terminable
by Southern Security on thirty (30) days' or less notice without penalty or
obligation to make payments related to such termination;


(b)           Any plan, contract or arrangement, whether written or oral,
providing for bonuses, pensions, deferred compensation, severance pay or
severance benefits, retirement payments, profit-sharing payments or similar such
payments;


(c)           Any joint venture contract, agreement or arrangement or any other
agreement that has involved or is expected to involve a sharing of profits with
another person or entity;


(d)           Any existing marketing, distribution, agency or brokerage
agreement in which the annual amount involved in fiscal 2007 exceeded $5,000 in
aggregate amount or pursuant to which Southern Security has granted or received
most favored nation pricing provisions or exclusive marketing rights related to
any product, group of products or territory;



Table of Contents
14

--------------------------------------------------------------------------------

 

(e)           Any lease for realty or personal property in which the amount of
payments that Southern Security is required to make on an annual basis exceeds
$1,500;


(f)            Any instrument evidencing or related in any way to indebtedness
incurred in the acquisition of companies or other entities or indebtedness for
borrowed money by way of direct loan, sale of debt securities, purchase money
obligation, conditional sale, guarantee, leasehold obligations or otherwise;


(g)           Any material license agreement, either as licensor or licensee;


(h)           Any contract containing covenants purporting to limit the freedom
of Southern Security to compete in any line of business in any geographic area;


(i)            Any insurance policy or fidelity or surety bond;


(j)            Any agreement of indemnification relating to Southern Security or
any of its officers, directors or employees;


(k)           Any agreement, contract or commitment relating to capital
expenditures that involves future payments individually in excess of $1,500 or
in the aggregate in excess of $5,000 by Southern Security;


(l)            Any agreement, contract or commitment relating to personal
services to be rendered by any person to Southern Security requiring the payment
of more than $1,000 per month or the disposition or acquisition of any assets by
Southern Security; or


(m)           Any other agreement, contract or commitment that is material to
Southern Security's business.


Each agreement, contract, mortgage, indenture, plan, lease, instrument, permit,
concession, franchise, arrangement, license, regulations and commitment listed
on the Southern Security Disclosure Schedule pursuant to this Section 3.17 is
valid and binding on Southern Security, and is in full force and effect, and
neither Southern Security nor to the best knowledge of Southern Security, any
other party thereto has breached or is aware of any facts that would lead it to
believe that it has breached, any provision of, or is in default under the terms
of any such agreement, contract, mortgage, indenture, plan, lease, instrument,
permit, concession, franchise, arrangement, license, regulation or
commitment.  To the best knowledge of Southern Security, no such agreement,
contract, mortgage, indenture, plan, lease, instrument, permit, concession,
franchise, arrangement, license or commitment contains any material liquidated
damages, penalty or similar provision.  To the best knowledge of Southern
Security, no party to any such agreement contract, mortgage, indenture, plan,
lease, instrument, permit, registration, concession, franchise, arrangement,
license or commitment intends to cancel, withdraw, modify or amend the same.



Table of Contents
15

--------------------------------------------------------------------------------

 

3.18     Taxes.


(a)           All tax returns, statements, reports and forms (including, but not
limited to, estimated Tax returns and reports and information returns and
reports) required to be filed with any Taxing Authority (as defined in Section
3.18(f) below) with respect to any Taxable period ending on or before the
Closing Date, by or on behalf of Southern Security (collectively, the "Southern
Security Returns"), have been or will be filed when due (including any
extensions of such due date), and all amounts shown due thereon on or before the
Closing Date have been or will be paid on or before such date.  The balance
sheets included in the Southern Security Financial Statements (i) fully accrue
all actual and contingent liabilities for Taxes with respect to all periods
through the Closing Date and Southern Security has not and will not incur any
Tax liability in excess of the amount reflected on the Southern Security
Financial Statements with respect to such periods and (ii) properly accrues in
accordance with STAT all liabilities for Taxes.  All information set forth in
the footnotes to the Southern Security Financial Statements relating to Tax
matters is true, complete and accurate in all material respects.


(b)           No material Tax liability since December 31, 2007 has been
incurred other than in the ordinary course of business and adequate provision
has been or will be made for all Taxes since that date in accordance with STAT
on at least a quarterly basis.  Southern Security has withheld and paid to the
applicable financial institution or Taxing Authority all amounts required to be
withheld.  Neither Southern Security nor any member of any affiliated or
combined group of which Southern Security has been a member has granted any
extension or waiver of the limitation period applicable to any of the Southern
Security Returns.


(c)           The Shareholders shall be entitled to receive on a pro rata basis
any tax refund that Southern Security shall receive from any Taxing Authority
(as defined in Section 3.18(f) below) with respect to any Taxable period ending
on or before the Administrative Control Date.


(d)           The Shareholders agree to be jointly and severally liable for
paying any premium tax due and owing with respect to Southern Security’s
operations ending on or before the Administrative Control Date.  Security
National agrees to be liable for paying any premium tax due and owing with
respect to Southern Security’s operations following the Administrative Control
Date.


(e)           There is no material claim, audit, action, suit, proceeding or
investigation now pending or (to the best knowledge of Southern Security)
threatened against or with respect to Southern Security in respect of any Tax or
assessment.  No notice of deficiency or similar document of any Tax Authority
has been received by Southern Security, and there are no liabilities for Taxes
(including liabilities for interest additions to tax and penalties thereof and
related expenses) with respect to the issues that have been raised (and are
currently pending) by any Tax Authority that could, if determined adversely to
Southern Security, materially and adversely affect the liability of Southern
Security for Taxes.  There are no liens for Taxes against the assets of Southern
Security except liens for current Taxes not yet due.  Southern Security has not
been and will not be required to include any material adjustment in its Taxable
income for any Tax period (or portion thereof) pursuant to the Code or any
comparable provision under state or foreign Tax laws as a result of
transactions, events or accounting methods employed prior to the Closing.



Table of Contents
16

--------------------------------------------------------------------------------

 

(f)           There is no contract, agreement, plan or arrangement, including,
but not limited to, the provisions of this Agreement, covering any employee or
independent contractor or former employee or independent contract of Southern
Security that, individually or collectively, could give rise to the payment of
any amount that would not be deductible pursuant to the Code.  Other than
pursuant to this Agreement, Southern Security is not a party to or bound by (nor
will it, prior to the Closing Date, become a party to or become bound by) any
tax indemnity, tax sharing or tax allocation agreement (whether written, oral or
arising under operation of federal law as a result of Southern Security being a
member of a group filing consolidated tax returns, under operation of certain
state law as a result of Southern Security being a member of a group filing
consolidated tax returns, under operation of certain state laws as a result of
Southern Security being a member of a unitary group or under comparable laws of
other states or foreign jurisdictions) that includes a party other than Southern
Security.  Southern Security has listed in Schedule 3.18 of the Southern
Security Disclosure Schedule all of Southern Security's material federal and
state tax returns for years ending December 31, 2004, 2005, 2006, and 2007,
information statements, reports work papers, Tax opinions, Tax memoranda and
other Tax data and documents of Southern Security that Southern Security has
furnished or made available to Security National or will furnish or make
available to Security National within ten (10) days from the date of this
Agreement.


(g)           The federal income tax returns of Southern Security have not been
audited by the Internal Revenue Service, (or a predecessor agency).  Southern
Security has not received any notice of assessment or proposed assessment of any
United States, State or other tax measured by its income, property or
transactions, and no issues have been raised by any taxing authority providing a
basis for any additional assessment of any such tax.  Southern Security has not
waived any law or regulation fixing, or consenting to the extension of, any
period of time for the assessment of any tax or other governmental imposition,
or become committed so to do, except as described in Schedule 3.18 which is
true, complete and correct in all material respects.  The reserves for current
taxes accrued on the books of Southern Security are reasonable and adequate in
amount.  The Shareholders agree to indemnify Security National for any and all
tax assessments not accrued on the books of Southern Security and related to any
income, events, transactions, or time periods prior to the Closing, except for
any tax which may become due on income previously excluded from taxable income
and accumulated in the undistributed policyholders' surplus account ("Phase III
Tax").


(h)           For purposes of this Agreement, the following terms have the
following meanings:  "Tax" (and, with correlative meaning, "Taxes" and
"Taxable") means (i) any net income, alternative or add-on minimum tax, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, privilege,
intangible, profits, license, withholding, payroll, employment, excise,
insurance, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to or additional amount imposed by any Governmental Entity (a
"Taxing Authority") responsible for the imposition of any such tax (whether
domestic or foreign), (ii) any liability for the payment of any amounts of the
type described in clause (i) above as a result of being a member of an
affiliated, consolidated, combined or unitary group for any Taxable period and
(iii) any liability for the payment of any amounts of the type described in
clause (i) or clause (ii) above as a result of any express or implied obligation
to indemnify any other person or entity.



Table of Contents
17

--------------------------------------------------------------------------------

 

3.19     Interests of Officers and Directors.  Except as described in Schedule
3.19 of the Southern Security Disclosure Schedule, none of Southern Security's
officers or directors (or relatives of such persons living in the same
household) have any material interest in any property, whether real or personal,
tangible or intangible, used in or pertaining to Southern Security's business.


3.20     Intellectual Property.


(a)           Southern Security owns or is licensed or otherwise entitled to
exercise all rights under or with respect to all intellectual property including
without limitation, patents, copyrights, trademarks or service marks owned or
used in connection with its business.  Schedule 3.20 of the Southern Security
Disclosure Schedule lists all patents, trademarks, works of authorship,
registered and unregistered copyrights, registered and unregistered trademarks,
trade names and service marks, and all applications therefor owned or licensed
by Southern Security (the "Intellectual Property Rights"), and further specifies
the jurisdictions in which each such matter and registration has been filed,
including the respective registration or application numbers.  Schedule 3.20 of
the Southern Security Disclosure Schedule also lists all material licenses,
sublicenses and other agreements (oral or written) as to which Southern Security
is a party and pursuant to which Southern Security or any other person or entity
owns or is licensed or otherwise authorized or obligated with respect to any
Intellectual Property Right and includes the identity of all parties
thereto.  Southern Security is not, nor as a result of the execution and
delivery of this Agreement or the performance of Southern Security's obligations
hereunder will be, in violation of any license, sublicense or other agreement
applicable to it, whether or not described in the Southern Security Disclosure
Schedule.  Except to the extent clearly and conspicuously disclosed in Schedule
3.20 of the Southern Security Disclosure Schedule, Southern Security is the sole
and exclusive owner or licensee of, with full right, title and interest in and
to (free and clear of any liens, claims or encumbrances), the Intellectual
Property Rights, and has the sole and exclusive right in respect thereof (and,
except as set forth in Schedule 3.20 of the Southern Security Disclosure
Schedule is not contractually obligated to pay any compensation to any third
party with respect thereto).


3.21     Restrictions on Business Activities.  There is no material agreement,
judgment, injunction, order or decree binding upon Southern Security that has or
could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of Southern Security, any acquisition of
property by Southern Security or the conduct of business by Southern Security as
currently conducted or as currently proposed to be conducted.

Table of Contents
18

--------------------------------------------------------------------------------

 



3.22     Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment.


(a)           Schedule 3.22 of the Southern Security Disclosure Schedule sets
forth a true, complete and accurate list of all real property owned or leased by
Southern Security and summarizes all material lease terms, including the
aggregate annual rental or other fees payable, the length of all leases and the
number of extensions available.


(b)           Southern Security has good and valid title to, or, in the case of
leased properties and assets, valid leasehold interests in, all of its tangible
properties and assets, whether real, personal or mixed, used in its business,
free and clear of any liens (other than liens for taxes that are not yet
delinquent), claims, charges, pledges, security interests or other encumbrances,
except as reflected in the Southern Security Financial Statements and except for
such imperfections of title and encumbrances, if any, that are not substantial
or material in character, amount or extent, and that do not materially detract
from the value, or interfere with the present use, of the property subject
thereto or affected thereby.


 (c)           The machinery, equipment and other personal property
(collectively, the "Equipment") owned or leased by Southern Security is, taken
as a whole (i) adequate for the conduct of the business of Southern Security
consistent with its past practice, (ii) suitable for the uses to which it is
currently employed, (iii) in good operating condition, (iv) regularly and
properly maintained and (v) free from all defects, except, with respect to
clauses (ii) through (iv) of this Section 3.22(c), as would not have a material
adverse effect on the Business Condition of Southern Security.


3.23     Governmental Authorizations and Licenses.  Southern Security is the
holder of all licenses, authorizations, permits, concessions, registrations,
certificates and other franchises of any Governmental Entity required to operate
its business (collectively, the "Licenses") and is in compliance with the terms,
conditions, limitations, restrictions, standards, prohibitions, requirements and
obligations of all of such Licenses, except where the failure to hold any such
License or to so comply would not have a material adverse effect on the Business
Condition of Southern Security.  The Licenses are in full force and effect on
the date hereof and will be in full force and effect on the Closing Date, except
as noted in Section 3.8 hereof.  There is not now pending, nor to the best
knowledge of Southern Security is there threatened, any action, suit,
investigation or proceeding against Southern Security before any Governmental
Entity with respect to the Licenses, nor is there any issued or outstanding
notice, order or complaint with respect to the violation by Southern Security of
the terms of any such License or any rule or regulation applicable thereto.



Table of Contents
19

--------------------------------------------------------------------------------

 

3.24     Environmental Matters.


(a)           To the best knowledge of Southern Security, no substance that is
regulated by any Governmental Entity or that has been designated by any
Governmental Entity to be radioactive, toxic, hazardous or otherwise a danger to
health or the environment (a "Hazardous Material") is present in, on or under
any property that Southern Security has at any time owned, operated, occupied or
leased.


(b)           To the best knowledge of Southern Security, Southern Security has
not transported, stored, used, manufactured, released or exposed its employees
or any other person to any Hazardous Material in violation of any applicable
statute, rule, regulation, order or law, except where such violation would not
have a material adverse effect on the Business Condition of Southern Security.


(c)           To the best knowledge of Southern Security, Southern Security has
obtained all permits, consents, waivers, exemptions, licenses, approvals and
other authorizations (collectively, "Environmental Permits") required to be
obtained under the applicable statutes, rules, regulations, orders or  laws of
any Governmental Entity relating to land use, public and employee health and
safety, pollution or protection of the environment (collectively, "Environmental
Laws"), except where the failure to obtain such an Environmental Permit would
not have a material adverse effect on the Business Condition of Southern
Security.  Schedule 3.24 of the Southern Security Disclosure Schedule sets forth
a true, complete and accurate list of all such Environmental Permits, each of
which is in full force and effect on the date hereof and will be in full force
and effect on the Closing Date.  Southern Security (i) is in full compliance in
all of the material respects with all of the terms and conditions of the
Environmental Permits and (ii) is in compliance in all material respects with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws or contained in any regulation, code, plan, order, decree,
judgment, notice or demand letter issued, entered into, promulgated by or
approved thereunder.  Southern Security has not received any notice nor is
Southern Security aware of any past or present condition or practice of the
business conducted by Southern Security that forms or that could be reasonably
expected to form the basis of any material claim, action, suit, proceeding,
hearing or investigation against Southern Security, arising out of the
manufacture, processing, distribution, use, treatment, storage, spill, disposal,
transport or handling, or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material by Southern Security.


3.25     Insurance.  Schedule 3.25 of the Southern Security Disclosure Schedule
lists and summarizes all insurance policies and fidelity or surety bonds
covering the assets, inventories, business, equipment, properties, operations,
employees, officers and directors of Southern Security, the amounts of coverage
under each such policy and bond of Southern Security.  Within the last four
years, Southern Security has not been refused any requested insurance or bond
coverage.  Except as disclosed on the Southern Security Disclosure Schedule, all
premiums payable under all of such policies and bonds have been paid and
Southern Security is otherwise in full compliance with the terms of all of such
policies and bonds (or other policies and bonds providing substantially similar
insurance coverage).  Such policies of insurance and bonds are of the type and
in amounts customarily carried by persons and entities conducting businesses
similar to that of Southern Security.  Southern Security does not know of any
threatened termination of or material premium increase with respect to, any of
such insurance policies or bonds.



Table of Contents
20

--------------------------------------------------------------------------------

 

3.26     Labor Matters.  To the best knowledge of Southern Security, Southern
Security is in compliance in all material respects with all currently applicable
laws, rules and regulations respecting employment, discrimination in employment,
terms and conditions of employment, wages and hours and occupational safety and
health and employment practices, and has not and currently is not engaged in any
unfair labor practice.  Southern Security has not received any notice from any
Governmental Entity, and there has not been asserted before any Governmental
Entity, any claim, action or proceeding to which Southern Security is a party or
involving Southern Security, and there is neither pending nor, to Southern
Security's best knowledge, threatened, any investigation or hearing concerning
Southern Security arising out of or based upon any such law, regulation or
practice.


3.27     Agents; Customers and Complaints.  Schedule 3.27 of the Southern
Security Disclosure Schedule sets forth the names and addresses of the sales
agents or brokers of Southern Security as of June 30, 2008.  As of the date
hereof, Southern Security has no unresolved customer or agent complaints filed
with a Governmental Entity concerning its products and/or services.


3.28     Questionable Payments.  Neither Southern Security nor, to Southern
Security's best knowledge, any director, officer or other employee of Southern
Security has:  (i) made any payments or provided services or other favors in the
United States or in any foreign country in order to obtain preferential
treatment or consideration by any Governmental Entity with respect to any aspect
of the business of Southern Security or any of its Subsidiaries or (ii) made any
political contributions that would not be lawful under the laws of the United
States and the foreign country in which such payments were made.  Neither
Southern Security nor, to Southern Security's best knowledge, any director,
officer or other employee of Southern Security nor, to Southern Security's best
knowledge, any customer or supplier of any of them, has been the subject of any
inquiry or investigation by any Governmental Entity in connection with payments
or benefits or other favors to or for the benefit of any governmental or armed
services official, agent, representative or employee with respect to any aspect
of the business of Southern Security or with respect to any political
contribution.




ARTICLE IV


COVENANTS OF THE SHAREHOLDERS


4.1       Shareholders to Sell Shares in Transaction.  Each of the Shareholders
agrees to sell his or her respective shares of common stock in the
transaction.  Each of the Shareholders represents and warrants that such
agreement set forth in this Section 4.1 constitutes a valid and legally binding
obligation of the Shareholders, enforceable against the Shareholders in
accordance with its terms.



Table of Contents
21

--------------------------------------------------------------------------------

 

4.2       Continuing Shareholder Obligations.  Each of the Shareholders agrees
as follows:


(i)  not to induce or attempt to induce, or to cause or aid in any manner
whatsoever any other person to induce or attempt to induce, any policyholder to
terminate any policy issued by Southern Security;


(ii)  that all policyholder lists, applications for insurance, policyholder
information, knowledge of business operations and sales methods, and all other
materials of Southern Security, are the property of Southern Security only, that
Shareholders’ or Officers' access to all such information and property has been
in a fiduciary capacity, and that all such information and property shall not be
used by any of the Shareholders without specific written authorization by
Security National;


(iv)  that the protection of such information and property is necessary to
provide Security National with the value of the benefits and rights being
purchased by it pursuant to the Reinsurance Agreement referenced in Section 1.4
above; and


(v)  Provided, however, that nothing in this Agreement shall preclude Russ
Nowell from engaging in the insurance business, utilizing any lines of authority
and/or company affiliations to sell, solicit or negotiate new policies on behalf
of any competitor of Southern Security or Security National, including new
policies to existing policyholders provided no twisting or replacement of the
in-force policies occurs, so long as he does not solicit existing Southern
Security policyholders regarding in-force policies or utilize information gained
as an officer of Southern Security to solicit existing policyholders regarding
in-force business.


4.3.     Shareholders Liable for Liquidated Damages.  Each of the Shareholders
agrees that any engagement in activities described in Section 3.7(b) and Section
4.2 above will result in irreparable injury to Security National, for which
there is no adequate remedy at law.  Thus, in the event of any breach of Section
3.7(b) or Section 4.2 by any respective Shareholder, Security National may apply
for and obtain immediate and continuing injunctive relief prohibiting further or
continued breach of such obligations hereunder against such Shareholder
committing the said breach.  The said Shareholder(s) committing the breach
further agrees that he or she will be liable for liquidated damages in the
amount of two year's annual premium for all policies that are terminated as a
result of such Shareholders' activities.  The other Shareholders shall have no
liability or responsibility for liquidated damages arising out of the activities
or actions of such Shareholder(s) committing the breach.



Table of Contents
22

--------------------------------------------------------------------------------

 



ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SECURITY NATIONAL


Except as noted on the Security National Disclosure Schedule, Security National
represents and warrants as follows:


5.1       Organization, Good Standing and Power.  Security National is a
corporation validly existing and in good standing under the laws of the state of
Utah and each has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted.  Security National has delivered to the Shareholders complete and
correct copies of its Articles of Incorporation and Bylaws, as amended to the
date hereof.


5.2       Authority.


(a)           Security National has all requisite corporate power and authority
to enter into and execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby, subject to approval of the
transactions by applicable state insurance commissioners and other relevant
Governmental Entities having jurisdiction over its business.  This Agreement,
when executed and delivered by Security National, will constitute the valid and
binding obligation of Security National, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors' rights generally and except
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefor may be brought.


(b)           To the best knowledge of Security National, the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and thereby, will not conflict with or result in any violation of any
material statute, law, rule, regulation, judgment, order, decree or ordinance
applicable to Security National or any of its Subsidiaries or their respective
properties or assets, nor will it conflict with or result in any breach or
default (with or without the giving of notice or the lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of any material benefit under (i) any provision of
the Articles of Incorporation or Bylaws of Security National or of any of its
Subsidiaries or (ii) any material agreement, contract, note, mortgage,
indenture, lease, instrument, permit, concession, franchise or license to which
Security National or any of its Subsidiaries is a party or by which Security
National or any of its Subsidiaries or their respective properties or assets may
be bound or affected.


5.3       Board Authorization.   Prior to the Closing, the Board of Directors of
Security National will have authorized the execution and delivery of this
Agreement and the performance by Security National of its obligations under the
Agreement.



Table of Contents
23

--------------------------------------------------------------------------------

 


ARTICLE VI


CONDUCT AND TRANSACTIONS PRIOR TO CLOSING
DATE; ADDITIONAL AGREEMENT


6.1       Conduct of Business of Southern Security.


(a)           During the period from the date that Security National assumes
Administrative Control as defined in Section 1.4 above, and continuing until the
earlier of the termination of this Agreement or the Closing Date, Security
National shall have complete control of the conduct of business of Southern
Security, and Southern Security shall expend no funds without the written
consent of Security National.  During the period from the date of this Agreement
and continuing until the earlier of (i) the termination of this Agreement, (ii)
the date that Security National assumes Administrative Control, or (iii) the
Closing Date, Southern Security shall carry on its business in the usual,
regular and ordinary course in substantially the same manner as conducted prior
to the date of this Agreement and, to the extent consistent with such
businesses, use all commercially reasonable efforts consistent with past
practice and policies to preserve intact its present business organizations,
keep available the services of its present officers and key employees and
preserve its relationships with customers, suppliers, distributors, agents,
brokers, licensors, licensees, Governmental Entities, and others having business
dealings with them, to the end that its good will and ongoing businesses shall
be unimpaired at the Closing Date.  Southern Security shall promptly notify
Security National of any event or occurrence not in the ordinary course of
business of Southern Security, and any event which could have a material and
adverse effect on the Business Condition of Southern Security.  Except as
expressly contemplated by this Agreement or disclosed in the Southern Security
Disclosure Schedule, Southern Security shall not, without the prior written
consent of Security National:


(i)           Grant any options, warrants, or stock purchase rights;


(ii)          Enter into any commitment or transaction to be performed over a
period longer than six months in duration, or to purchase fixed assets with an
aggregate purchase price exceeding $500, or sell or commit to sell any products
with an aggregate purchase price greater than $500 in any single month if the
expected profit margins are lower than those customarily obtained for sales of
similar products by Southern Security in the past;


(iii)         Grant any severance or termination pay to any director, officer,
employee or consultant;


(iv)         Transfer to any person title to any rights to Southern Security
Intellectual Property Rights except in the ordinary course of business;


(v)          Enter into or amend any agreements pursuant to which any other
party is granted marketing, agency or other similar rights of any type or scope
with respect to any products of Southern Security;
 
 
Table of Contents
24

--------------------------------------------------------------------------------

 
 

(vi)          Except in the ordinary course of business with prior notice of
Security National, violate, amend or otherwise modify the terms of any of their
material contracts binding on Southern Security set forth on the Southern
Security Disclosure Schedule;


(vii)         Commence a lawsuit other than for the routine collection of bills
or for a breach of this Agreement;


(viii)        Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock, or
split, combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, lieu of or in substitution for
shares of its capital stock, or repurchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements providing for the
repurchase of shares in connection with any termination of service to Southern
Security;


(ix)          Issue, deliver or sell, authorize or propose the issuance,
delivery or sale of, or purchase or propose the purchase of, any shares of its
capital stock or securities convertible into, or subscriptions rights, warrants,
or options to acquire, or other agreements or commitments of any character
obligating it to issue any such shares or other convertible securities;


(x)          Solicit approval for and effect any amendments to Southern
Security's Articles of Incorporation or Bylaws (other than as contemplated by
this Agreement);


(xi)          Acquire or agree to acquire by merging or consolidating with, or
by purchasing a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material, individually or in the aggregate, to the Business
Condition of Southern Security;


(xii)         Sell, lease, license or otherwise dispose of any of its properties
or assets except in the ordinary course of business and consistent with past
practice;


(xiii)        Incur any indebtedness for borrowed money or guarantee any such
indebtedness or issue or sell any debt securities or guarantee any debt
securities of others or loan money to others;


(xiv)        Adopt or amend any Plan, or enter into any employment contract, pay
any special bonus or special remuneration to any director, employee or
consultant, or increase the salaries or wage rates of its employees other than
pursuant to scheduled employee reviews under Southern Security's normal employee
review cycle, as the case may be, or in connection with the hiring of employees
other than officers in the ordinary course of business, in all cases consistent
with past practice;
 
 
Table of Contents
25

--------------------------------------------------------------------------------

 
 
(xv)         Revalue any of its assets, including without limitation, writing
down the value of inventory or writing off notes or accounts receivable other
than in the ordinary course of business and consistent with past practice;


(xvi)        Pay, discharge or satisfy in an amount in excess of $500 in any one
case any claim, liability or obligation (absolute, accrued, asserted or
unasserted, contingent or otherwise), other than the payment, discharge or
satisfaction in the ordinary course of business of liabilities reflected or
reserved against in Southern Security's Financial Statements;


(xvii)       Make any material tax election other than in the ordinary course of
business and consistent with past practice, change any material tax election,
adopt any material tax accounting method practice, change any material tax
accounting method, file any material tax return (other than any estimate tax
returns, payroll tax returns or sale tax returns) or any amendment to a material
tax return, enter into any closing agreement, settle any tax claim or
assessment, or consent to any tax claim or assessment, without the prior written
or unwritten consent of Security National, which consent will not be reasonably
withheld; and


(xviii)      Engage in any activities or transactions that are outside the
ordinary course of its business consistent with past practice.


(b)           Unless and until this Agreement shall have been terminated by
either party pursuant to Article VIII, Southern Security shall not, directly or
indirectly, through any officer, director, agent or otherwise, (i) solicit,
initiate or encourage submission or proposals or offers from any person relating
to any acquisition or purchase of all or substantially all of the assets of, or
any equity interest in, Southern Security or any merger, consolidation, business
combination or similar transaction with Southern Security, or (ii) participate
in any discussions or negotiations regarding, furnish to any other person any
confidential information with respect to, or otherwise cooperate with any way
with, or participate in, facilitate or encourage, any effort or attempt by any
other person to do or seek any of the foregoing.


(c)           Southern Security shall not take, or fail to take, any action
which from the date hereof through the Closing would cause or constitute a
breach of any of its representations, warranties and covenants set forth in this
Agreement or which would from the date hereof through the Closing cause any of
such representations or warranties to be inaccurate.  In the event of, and
promptly after becoming aware of, the occurrence of or the pending or threatened
occurrence of any event which would cause or constitute such a breach of
inaccuracy, Southern Security shall give detailed notice thereof to the other
parties and shall use its best efforts to prevent or promptly remedy such breach
or inaccuracy.


(d)           Southern Security shall promptly apply for or otherwise seek, and
use its commercially reasonable efforts to obtain all consents and approvals
required to be obtained by it for the consummation of this transaction, and
Southern Security shall use its best efforts to obtain all necessary consents,
waivers and approvals under any of Southern Security's material agreements,
contracts licenses or leases in connection with this transaction, except such
consents and approvals which Security National and Southern Security agree
Southern Security shall not seek to obtain, as contemplated by the Southern
Security Disclosure Schedule.



Table of Contents
26

--------------------------------------------------------------------------------

 

(e)           Southern Security shall use its best efforts to effectuate the
transactions contemplated hereby and to fulfill and cause to be fulfilled the
conditions to closing under this Agreement.


(f)            Southern Security shall take all reasonable actions necessary to
comply promptly with all legal requirements which may be imposed on Southern
Security with respect to this transaction and will promptly cooperate with and
furnish information to Security National in connection with any such
requirements imposed upon Southern Security, Security National or any other
party in connection with this transaction.  Southern Security shall take all
reasonable actions to obtain (and to cooperate with Security National and its
subsidiaries in obtaining) a consent, authorization, order or approval of, or
any exception by, any Governmental Entity, required to be obtained or made by
Southern Security (or by Security National or its subsidiaries) in connection
with this transaction or the taking of any action contemplated, by this
Agreement, and to defend all lawsuits or other legal proceedings challenging
this Agreement or the consummation of the transactions contemplated by this
Agreement and to defend all lawsuits or other legal proceedings challenging this
Agreement or the consummation of the transactions contemplated hereby, to lift
or rescind any injunction or restraining order or other order adversely
affecting the ability or the parties to consummate the transactions contemplated
hereby, and to effect all necessary registrations and filings and submissions or
information required by any Governmental Entity, and to fulfill all conditions
to this Agreement.


(g)           Southern Security shall give Security National and its agents,
full and complete access to all books, records, personnel, properties, assets
and facilities of Southern Security for Security National's inspection and due
diligence, in its discretion and Security National may make copies of documents
and information subject to Section 10.19 below.




ARTICLE VII


CONDITIONS PRECEDENT


7.1       Conditions to Each Party's Obligation to Effect This Transaction.  The
respective obligation of each party to effect this transaction shall be subject
to the satisfaction prior to the Closing of the following conditions:


(a)           Legal Action.  No temporary restraining order, preliminary
injunction or permanent injunction or other order preventing the consummation of
this transaction shall have been issued by any Governmental Entity and remain in
effect, and no litigation seeking the issuance of such and order or injunction,
or seeking relief against Southern Security, or Security National if this
transaction is consummated, shall be pending which, in the good faith judgment
of Southern Security's or Security National's Board of Directors (acting upon
the written opinion of their respective outside counsel) has a reasonable
probability of resulting in such order, injunction or relief and such relief
would have a material adverse effect on the Business Condition of such
party.  In the event any such order or injunction shall have been issued, each
party agrees to use commercially reasonable efforts to have any such injunction
lifted.



Table of Contents
27

--------------------------------------------------------------------------------

 

(b)           Statutes.  No action shall have been taken, and no statute, rule,
regulation or order shall have been enacted, promulgated or issued or deemed
applicable to this transaction by any Governmental Entity which would (i) make
the consummation of this transaction illegal, (ii) prohibit Security National's
or Southern Security's ownership or operation of all or a material portion of
the business or assets of Southern Security, or Security National and its
subsidiaries taken as a whole, or compel Security National or Southern Security
to dispose of or hold separate all or a material portion of the business or
assets of Southern Security, or Security National and its subsidiaries taken as
a whole, as a result of this transaction or (iii) render Security National or
Southern Security unable to consummate this transaction, except for any waiting
period provisions.


7.2       Conditions to Obligations of Security National.  The obligations of
Security National to effect this transaction are subject to the satisfaction of
the following conditions, unless waived by Security National:


(a)           Representations and Warranties.  The representations and
warranties of Southern Security set forth in this Agreement (determined without
regard to any materiality qualifiers, including without limitation "material
adverse effect") shall be true and correct in all respects as of the date of
this Agreement and as of the Closing Date, unless any failures to be true and
correct, individually or in the aggregate, do not have and could not reasonably
be expected to have a material adverse effect on the Business Condition of
Southern Security; and there shall have been no willful breach by Southern
Security of any of its representations or warranties made in this
Agreement.  Security National shall have received a certificate signed by the
Chief Executive Officer and the Chief Financial Officer of Southern Security to
such effect on the Closing Date.


(b)           No Material Adverse Change.  There shall have been no material
adverse change in the Business Condition of Southern Security from the date of
this Agreement through the Closing Date and Security National shall have
received a certificate signed by the Chief Executive Officer and the Chief
Financial Officer of Southern Security to such effect on the Closing Date.


(c)           Performance of Obligations of Southern Security and
Shareholders.  Southern Security and the Shareholders shall have performed all
obligations and covenants required to be performed by it under this Agreement
prior to the Closing Date, and Security National shall have received a
certificate signed by the Chief Executive Officer and the Chief Financial
Officer of Southern Security to such effect on the Closing Date.


(d)           Regulatory Approvals.  All authorizations, consents, orders or
approvals of, or declarations of, or declarations or filing with, or expiration
of waiting periods imposed by, any Governmental Entity (including, without
limitation, the states of Utah and Mississippi) necessary for the consummation
of the transactions contemplated by this Agreement shall have been obtained.



Table of Contents
28

--------------------------------------------------------------------------------

 

(e)        Consents.  Security National shall have received duly executed copies
of all material third-party non-regulatory consents and approvals contemplated
by this Agreement or the Southern Security Disclosure Schedule in form and
substance reasonably satisfactory to Security National.


(f)         Resignation of Directors.  The directors of Southern Security in
office immediately prior to the Closing Date shall have resigned as directors of
the Surviving Corporation effective as of the Closing Date.


(g)        Legal Opinion.  Security National shall have received an opinion of
Southern Security's legal counsel, in form and substance acceptable to Security
National, to the effect that:


(i)            This Agreement has been duly authorized, executed and delivered
by Southern Security and constitutes the valid and binding obligations of
Southern Security and the Shareholders and all corporate action required by
Southern Security in order to effect the transactions contemplated hereby has
been taken;


(ii)           Southern Security is a corporation duly incorporated and validly
existing in good standing under the laws of the State of Mississippi and is duly
authorized to conduct its business as presently conducted;


(iii)           Southern Security is a corporation duly incorporated and validly
existing in good standing under the laws of the State of Mississippi and is duly
licensed to conduct the insurance business that it presently conducts under the
Mississippi insurance law;


(iv)           The authorized capital structure of Southern Security consists of
100,000 shares of Voting Class A Common Stock and 1,000,000 shares of Non-Voting
Class B Common Stock and there are 50,000 shares of Voting Class A Common Stock
and 450,000 shares of Non-Voting Class B Common Stock issued and outstanding,
all of which are owned by the Shareholders.  All issued and outstanding shares
of Common Stock have been duly authorized, validly issued and are fully-paid and
nonassessable and were not issued in violation of the pre-emptive rights of any
Shareholder;


(v)           Upon delivery to Security National of the stock certificates
evidencing all of the issued and outstanding shares of Common Stock, said Common
Stock will be free and clear of all liens, claims, encumbrances or other adverse
interests; and


(vi)           Neither the execution and delivery by Southern Security of this
Agreement, nor the compliance by Southern Security with the terms and provisions
hereof, will conflict with or result in a breach of (A) any of the terms,
conditions or provisions of the Articles of Incorporation, the Bylaws or any
other governing instrument with respect to Southern Security, or (B) with any
judgment, order, injunction, decree, law, statute, regulation or ruling with or
of any court or Governmental Entity known to such counsel to which Southern
Security is subject, or will constitute a default thereunder.


In rendering such opinion, such counsel may rely, to the extent such counsel
deems such reliance necessary or appropriate, upon certificates of public
officials or of any officer or officers of Southern Security, provided the
extent of such reliance is specified in such opinion and executed copies of such
opinions and certificates are furnished to Security National.



Table of Contents
29

--------------------------------------------------------------------------------

 

7.3       Conditions to Obligations of Southern Security and Shareholders.  The
obligation of Southern Security and the Shareholders to effect this transaction
is subject to the satisfaction of the following conditions unless waived by
Southern Security and the Shareholders.


(a)           Representations and Warranties.  The representations and
warranties of Security National set forth in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
which are qualified by their terms by a reference to materiality, which
representations and warranties as so qualified shall be true in all aspects) (i)
as of the date of this Agreement, and (ii) as of the Closing Date as though made
on and as of each such date, except as otherwise contemplated by this Agreement,
and Southern Security shall have received a certificate signed by the Chief
Executive Officer and the Chief Financial Officer of Security National to such
effect.


(b)           Performance of Obligations of Security National.  Security
National shall have performed all obligations and covenants required to be
performed by them under this Agreement prior to the Closing Date, and Southern
Security shall have received a certificate signed by the Chief Executive Officer
and the Chief Financial Officer of Security National to such effect.


(c)           Legal Opinion.  Southern Security and the Shareholders shall have
received an opinion of Security National's legal counsel, in form and substance
satisfactory to the Southern Security, to the effect that:


(i)           Security National is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah with all
requisite corporate power and corporate authority to execute, deliver and
perform this Agreement;


(ii)           the execution, delivery and performance of this Agreement by
Security National will not conflict with any of the terms, provisions or
conditions of the Articles of Incorporation or the Bylaws of Security National;


(iii)           the execution, delivery and performance of this Agreement has
been duly authorized by all necessary corporate action on the part of Security
National and is enforceable against Security National in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditor's rights generally.


In rendering such opinion such counsel may rely, to the extent such counsel
deems such reliance necessary or appropriate, upon certificates of public
officials or of any officer or officers of Security National, provided the
extent of such reliance is specified in such opinion and executed copies of such
certificates are furnished to Southern Security.


(f)           Payment of Purchase Consideration.  Security National shall pay
the Purchase Consideration as required in Section 1.2 of this Agreement.
 
 
Table of Contents
30

--------------------------------------------------------------------------------

 

ARTICLE VIII


TERMINATION


8.1       Termination.


(a)           This Agreement may be terminated at any time prior to the Closing
Date:


(i)           by mutual written agreement of Security National, Southern
Security, and the Shareholders;


(ii)           by Security National, if there has been a breach by Southern
Security or the Shareholders of any representation, warranty, covenant or
agreement set forth in this Agreement on the part of Southern Security or the
Shareholders which is material and which Southern Security or the Shareholders
fails to cure within five (5) business days after notice thereof is given by
Security National (except that no cure period shall be provided for a breach by
Southern Security or the Shareholders which by its nature cannot be cured);


(iii)           by Southern Security or the Shareholders, if there has been a
breach by Security National of any representation, warranty, covenant or
agreement set forth in this Agreement on the part of Security National which is
material and which Security National fails to cure within five (5) business days
after notice thereof is given by Southern Security (except that no cure period
shall be provided for a breach by Security National which by its nature cannot
be cured);


(iv)           by Security National or the Shareholders, if this transaction
shall not have been consummated on or before December 31, 2008; provided,
however, that if the sole reason this transaction has not been completed by such
date results from delays in the regulatory approval process, this Agreement may
not be terminated but rather shall remain in full force and effect for an
additional sixty (60) days beyond December 31, 2008.


(v)           by Security National or the Shareholders if any permanent
injunction or other order of a court or other competent authority preventing
this transaction shall have become final and nonappealable.


(b)           Where action is taken to terminate this Agreement pursuant to this
Section 8.1 it shall be sufficient for such action to be authorized by the Board
of Directors of the party taking such action.


(c)           In the event of termination of this Agreement as provided in this
Section, the provisions of this Agreement shall forthwith become void, except
that the agreements contained or referred to in Sections 10.16 (expenses), 10.17
(brokers, finders), 10.18 (public announcements) and 10.19 (confidentiality)
shall survive. Notwithstanding the foregoing, in the event of a breach of this
Agreement by any party hereto, nothing herein shall limit the remedies at law or
in equity of the other party with respect thereto.

Table of Contents
31

--------------------------------------------------------------------------------

 


ARTICLE IX


INDEMNIFICATION


9.1       Obligation of the Shareholders to Indemnify.  Subject to the time
limitations set forth in Section 10.1 below, the Shareholders agree to
indemnify, defend and hold harmless Security National and its respective
directors, officers, employees, agents, subsidiaries, affiliates, successors and
assigns, from and against all losses, liabilities, claims, damages,
deficiencies, costs and expenses, including without limitation interest,
penalties and attorneys' fees and disbursements (collectively, the "Losses" and
singularly, a "Loss"), based upon, arising out of or otherwise related to any
inaccuracy in or any breach of any representation, warranty, covenant or
agreement of Southern Security or the Shareholders contained in this Agreement
or in any document or other papers delivered pursuant to this Agreement,
including the Southern Security Financial Statements, and in respect of any
third party claim made based upon facts alleged which, if true, would have
constituted any such inaccuracy or breach.  For purposes of this Agreement,
Security National shall be deemed to have suffered a Loss if and to the extent
that such Loss has been suffered by Southern Security.  Notwithstanding the
foregoing, the time limitations set forth in Section 10.1 below do not apply to
the Shareholders’ tax obligations set forth in Section 3.18 hereof.


9.2       Notice and Opportunity to Defend.


(a)           Notice of Asserted Liability.  Promptly after receipt by any
person entitled to indemnity under this Agreement (the "Indemnitee") of notice
of any demand, claim or circumstances which, with the lapse of time, would or
might give rise to a claim or the commencement or threatened commencement of any
action, proceeding or investigation (an "Asserted Liability") that may result in
a Loss, the Indemnitee may, at its option, give notice thereof (the "Claims
Notice") to the Shareholders (the "Indemnifying Party").  The Claims Notice
shall describe the Asserted Liability in reasonable detail, and shall indicate
the amount (estimate, if necessary and to the extent feasible) of the Loss that
has been or may be suffered by the Indemnitee.


(b)           Opportunity To Defend.  The Indemnifying Party may elect to
compromise or defend, at its own expense and by its own counsel, any Asserted
Liability.  If the Indemnifying Party elects to compromise or defend such
Asserted Liability, it shall within thirty (30) days after the Claims Notice is
given or sooner, if the nature of the Asserted Liability so requires, notify the
Indemnitee of its intent to do so, and the Indemnitee shall cooperate, at the
expense of the Indemnifying Party, in the compromise of, or defense against,
such Asserted Liability.  If the Indemnifying Party elects not to compromise or
defend the Asserted Liability, fails to notify the Indemnitee of its election as
herein provided or contests its obligation to indemnify under this Agreement,
the Indemnitee may pay, compromise or defend such Asserted
Liability.  Notwithstanding the foregoing, neither the Indemnifying Party nor
the Indemnitee may settle or compromise any claim over the objection of the
other, provided, however, that consent to settlement or compromise shall not be
unreasonably withheld.  In any event, the Indemnitee and the Indemnifying Party
may participate, at their own expense, in the defense of such Asserted
Liability.  If the Indemnifying Party chooses to defend any claim, the
Indemnitee shall make available to the Indemnifying Party any books, records or
other documents within its control that are necessary or appropriate for such
defense.



Table of Contents
32

--------------------------------------------------------------------------------

 

(c)           Disputes with Third Parties.  Anything in this Section 9.2(c) to
the contrary notwithstanding, in the case of any Asserted Liability by any
supplier, distributor, agent, broker, shareholder, franchisee, customer or other
third party doing business with Southern Security prior to the Closing in
connection with which Security National may make a claim against the
Shareholders for indemnification pursuant to this Section 9.2(c), Security
National may, at its option, give a Claims Notice with respect thereto but,
unless Security National and the Indemnifying Party otherwise agree, Security
National shall have the exclusive right at its option to defend any such matter,
subject to the duty of Security National to consult with the Indemnifying Party
and its attorneys in connection with such defense and provided that no such
matter shall be compromised or settled by Security National without the prior
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.  The Indemnifying Party shall have the right to recommend in good
faith Security National proposals to compromise or settle claims brought by a
supplier, agent, or customer, and Security National agrees to present such
proposed compromises or settlements to such supplier, distributor, shareholder,
franchisee or customer.  All amounts required to be paid in connection with any
such Asserted Liability pursuant to the determination of any court, governmental
or regulatory body or arbitrator, and all amounts required to be paid in
connection with any such compromise or settlement consented to by the
Indemnifying Party, shall be borne and paid by the Indemnifying Party.  The
parties agree to cooperate fully with one another in the defense, compromise or
settlement of any Asserted Liability.  In the event any compromise, settlement
or judgment amount includes amounts resulting from frivolous or groundless
claims or defenses made by Indemnitee, the Indemnifying Party shall not bear the
portion of the amount to be paid relating to such frivolous or groundless
claims.



Table of Contents
33

--------------------------------------------------------------------------------

 

ARTICLE X


GENERAL PROVISIONS


10.1     Survival of Representations, Warranties, Covenants and Agreements
.  Except as provided below with regard to Section 3.18, all representations,
warranties, covenants and agreements in this Agreement or in any document or
instrument delivered pursuant to this Agreement shall be deemed to be conditions
to this transaction and shall survive the consummation of this transaction for a
period of twelve (12) months after the Closing Date. Notwithstanding the
foregoing, except as provided below with regard to Section 3.18, all
representations, warranties, covenants and agreements shall survive the Closing
Date for forty-eight (48) months following the Closing Date if such
representations, warranties, covenants and agreements are breached due to fraud
or gross negligence.  Notwithstanding the foregoing, the tax obligations set
forth in Section 3.18 above shall survive the consummation of this transaction
and the Closing Date for an indefinite period of time.


10.2     Amendment.  This Agreement may be amended by the parties hereto at any
time before or after approval of this transaction by the Shareholders; provided,
however, that following approval of this transaction by the Shareholders, no
amendment hereto shall be made that by law requires the further approval of the
Shareholders without obtaining such further approval.  This Agreement may not be
amended except by an instrument in writing signed on behalf of both of the
parties hereto.


10.3     Extension; Waiver.  At any time prior to the Closing Date, Southern
Security and Security National, by action taken by their respective Boards of
Directors, may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other, (ii) waive any
inaccuracies in the representations and warranties made to it contained herein
or in any document or instrument delivered pursuant hereto and (iii) waive
compliance with any of the agreements or conditions for the benefit of it
contained herein.  Any agreement on the part of either party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by such party.


10.4     Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by
registered or certified mail (return receipt requested) or if sent by facsimile,
confirmation received, to the respective party at the following addresses and/or
facsimile numbers, with the original thereof being mailed by registered or
certified mail, return receipt requested (or at such other address or facsimile
number for the parties hereto as shall be specified by like notice):



Table of Contents
34

--------------------------------------------------------------------------------

 

(a)           If to Security National, to:


Security National Financial Corporation
5300 South 360 West, Suite 250
Salt Lake City, Utah  84123
Attn:  Scott M. Quist, President
Facsimile No.:  (801) 265-9882
Telephone No.: (801) 264-1060


With a copy to:


Mackey Price Thompson & Ostler
350 American Plaza II
57 West 200 South
Salt Lake City, Utah 84101-3663
Attn:  Randall A. Mackey, Esq.
Facsimile No.:  (801) 575-5006
Telephone No.: (801) 575-5000


(b)           If to Southern Security, to:


Southern Security Life Insurance Company
211 Ball Drive
P.O. Box 924
Louisville, Mississippi  39339
Attn: Russ Nowell, President
Facsimile No.: (622) 779-4155
Telephone No.: (622) 779-4113


(c)           If to Shareholders, to:


Shareholders of Southern Security Life Insurance Co.
211 Ball Drive
P.O. Box 924
Louisville, Mississippi  39339
Facsimile No.: (622) 779-4155
Telephone No.: (622) 779-4113



Table of Contents
35

--------------------------------------------------------------------------------

 

With a copy to:


Julie M. McPeak, Esquire
Burr & Forman, LLP
700 Two American Center
3102 West End Avenue
Nashville, TN  37203
Facsimile No.:  (615) 724-3290
Telephone No.: (615) 724-3200




 10.5    Interpretation.  When a reference is made in this Agreement to Sections
or Exhibits, such references shall be deemed to be to a Section or Exhibit to
this Agreement, unless otherwise indicated.  The words "include", "includes" and
"including" when used herein shall be deemed in each case to be followed by the
words "without limitation".  The Table of Contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


10.6     Counterparts.  This Agreement may be executed in one or more
counterparts, all of which, when taken together, shall be considered one and the
same agreement, and this Agreement shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto.


10.7     Entire Agreement.  This Agreement and the documents and instruments
attached hereto as Exhibits and all other agreements between the parties hereto
delivered pursuant to this Agreement constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof and are not intended to confer upon
any other person or entity any rights or remedies hereunder except as otherwise
expressly provided herein.


10.8     No Transfer.  This Agreement and the rights and obligations set forth
herein may not be transferred or assigned by operation of law or otherwise
without the consent of both parties hereto.  This Agreement is binding upon and
will inure to the benefit of each party hereto and their respective successors
and permitted assigns.


10.9     Severability.  If any provision of this Agreement, or the application
thereof, is for any reason whatsoever and to any extent deemed to be invalid or
unenforceable, the remainder of this Agreement and the application thereof to
other persons, entities or circumstances will be interpreted so as reasonably to
effect the intent of the parties hereto.  The parties hereto further agree to
replace any such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provision
hereof.



Table of Contents
36

--------------------------------------------------------------------------------

 

10.10   Other Remedies.  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto will be deemed
cumulative with, and not exclusive of, any other remedy conferred hereby or by
law or equity on such party; and the exercise of any one remedy will not
preclude the exercise of any other remedy otherwise available at law or in
equity.


10.11   Further Assurances.  The parties hereto agree to cooperate fully with
other parties hereto and to execute such further instruments, documents and
agreements and to give such further written assurances as may be reasonably
requested by the other party hereto in order to evidence and reflect the
transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement.


10.12   No Third Party Beneficiary Rights.  No provision of this Agreement is
intended, nor will any provision hereof be interpreted, to provide or create any
third party beneficiary rights or any other rights of any kind whatsoever in any
client, customer, supplier affiliate, stockholder, employee, distributor,
partner of either party hereto or any other person or entity, and all of the
provisions hereof shall be deemed to be personal in nature and between the
parties to this Agreement.


10.13   Mutual Drafting.  This Agreement is the joint product of Security
National and Southern Security, and each provision hereof has been subject to
the mutual consultation, negotiation and agreement of Security National and
Southern Security, and shall not be construed for or against either party
hereto.


10.14   Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby and thereby shall be paid by
the party incurring such costs and expenses.  Those costs and expenses of
Southern Security will be paid immediately following this transaction by the
Shareholders.


10.15   Brokers or Finders. Security National, Southern Security, and the
Shareholders each represent, as to itself and, to the extent applicable, its
subsidiaries, that except for Caldwell and Caldwell LLP (who is Security
National's agent/broker and Security National's responsibility to compensate),
no agent, broker, investment banker or other firm or person is, or will be,
entitled to any broker's or finder's fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement.


10.16   Public Announcements.  Each party hereto will consult in advance with
the other concerning the timing and content of any announcements, press releases
and public statements concerning this transaction and will not make any such
announcement, press release or public statement without the other's prior
consent; provided, however, that Security National may make any public statement
or announcement concerning this transaction without Southern Security's or the
Shareholders’ prior consent if, in the opinion of counsel for Security National,
such public statement or announcement is required or advisable to comply with
applicable law.



Table of Contents
37

--------------------------------------------------------------------------------

 

10.17   Confidentiality.  No party hereto shall release, publish, reveal or
disclose, directly or indirectly, any business or technical information of the
other party hereto or any of its Subsidiaries considered by the other party as
"confidential", "secret" or "proprietary" (or words of similar meaning)
including, but not limited to, systems, processes, formulas, recipes, data,
functional specifications, computer programs, blue prints, know-how,
improvements, discoveries, developments, designs, inventions, techniques, new
products, marketing and advertising methods, distribution methods and programs,
supplier agreements, customer or distributor lists, pricing policies, financial
information, projections, forecasts, strategies, budgets or other information
related to its business or its distributors, suppliers or customers
(collectively, "Confidential Material"), except to the party's directors,
officers, employees, financial advisors, legal counsel, independent public
accountants or other agents, advisors or representatives who shall require
access thereto on a "need-to-know" basis for the purpose of the transactions
contemplated by this Agreement and who shall agree in writing to be bound by the
terms of this Section 10.19.  The parties hereto agree to take all reasonable
precautions to safeguard the confidentiality of the other party's Confidential
Material and to exercise the same degree of care with respect to such other
party's Confidential Material that the party in possession of such Confidential
Material exercises with respect to its own confidential information.  Neither
party hereto shall make or permit to be made, except in furtherance of the
transactions contemplated by this Agreement, any copies, abstracts or summaries
of the other party's Confidential Material.  In addition, all Confidential
Material belonging to the other party hereto shall be used solely for the
purpose of the investigation and evaluation contemplated by this Section 10.19,
and shall not be used for any other purpose, including any use that would be to
the detriment of the other party hereto or its Subsidiaries, nor shall such
Confidential Material be used in competition with the other party hereto or its
Subsidiaries.  The restrictions on disclosure of information contained in this
Section 10.19 do not extend to any information that (a) is already known to the
receiving party; (b) was or is independently developed by the receiving party;
(c) is now or hereafter becomes available to the public other than as a
consequence of a breach of obligations under this Section 10.19 or (d) is
disclosed to third parties hereto outside of the receiving party in accordance
with terms approved by the disclosing party.  Upon written request, the parties
hereto shall return all writings, documents and materials containing
Confidential Material with a letter confirming that all copies, abstracts and
summaries of the Confidential Material have been returned or destroyed.  In the
event that either party hereto becomes legally required to disclose the other
party's Confidential Material, it shall provide such other party with prompt
written notice of such requirement prior to such disclosure.  In the event that
a protective order or other remedy is not obtained, or such other party waives
compliance with the provisions of this Section 10.19 with respect to the
Confidential Material subject to such requirement, such party agrees to furnish
only that portion of the Confidential Material that it is legally required to
furnish and, where appropriate, agrees to use its best efforts to obtain
assurances that such Confidential Material will be accorded confidential
treatment.


10.18   Attorney’s Fees.  In the event any legal action or arbitration or other
proceeding is brought for the enforcement of this Agreement or in connection
with any other provisions of this Agreement, the successful and prevailing party
or parties shall be entitled to reasonable attorney’s fees and other costs
incurred in such action or proceeding.
 

Table of Contents
38

--------------------------------------------------------------------------------

 

 






[This page has been left blank intentionally.]
 

 

Table of Contents
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Security National, Southern Security and the Shareholders
have each caused this Agreement to be signed effective as of the date first
written above.



 
SECURITY NATIONAL LIFE INSURANCE COMPANY
             
By:    /s/ Scott M. Quist
 
Its:  President
     
SOUTHERN SECURITY LIFE INSURANCE COMPANY
             
By: /s/ Janet Nowell Massey
 
Its:   Executive Vice President








Table of Contents
40

--------------------------------------------------------------------------------

 

EXHIBIT INDEX






Exhibit 1               Southern Security Disclosure Schedule


Exhibit 2               Security National Disclosure Schedule


 
 





Table of Contents
41

--------------------------------------------------------------------------------

 

ANNEX I


AGREEMENT BY SHAREHOLDERS
OF SOUTHERN SECURITY LIFE INSURANCE COMPANY
TO SELL SHARES IN STOCK PURCHASE TRANSACTION


Pursuant to the Stock Purchase Agreement (the "Agreement") by and among Security
National Life Insurance Company, Southern Security Life Insurance Company
("Southern Security"), and the undersigned shareholders of Southern Security,
dated as of August __, 2008, the undersigned shareholders of Southern Security
each hereby joins in the Agreement for the purpose of agreeing to exchange, his
or her shares of Southern Security stock for the consideration described in
Section 1.2 of the Agreement and for the purpose of making the representations
and warranties described in Articles II, III, IV, VI, IX, and X of the
Agreement.


The respective number of shares of Southern Security owned by the undersigned
are shown in parenthesis.


This instrument may be executed in any number of counterparts, each of which
shall be deemed an original, provided that all shareholders sign at least one
such counterpart.  All such counterparts shall be attached to the Agreement.


Executed as of August 13, 2008.










/s/ Russell C. Nowell
Russell C. Nowell
Russell C. Nowell, as Shareholder
Name Printed
           
/s/ Janet Nowell Massey
Janet Mowell Massey
Janet Nowell Massey, as Shareholder
Name Printed
           
/s/ Michael Pierce
Michael Pierce
Michael Pierce, Temporary Administrator of
Name Printed
the Estate of Genece Nowell
                 
/s/ Harold B. Nowell, Sr.
Harold B. Nowell, Sr.
Harold B. Nowell, Sr., as Director
Name Printed
Southern Security Life Insurance Company, Inc.
                 
/s/ Harold B. Nowell, Sr.
Harold B. Nowell, Sr.
Harold B. Nowell, Sr., as Shareholder
Name Printed
           
/s/ Harold Nowell, III
Harold Nowell, III
Harold Nowell, III, as Executor of the Estate
Name Printed
of H. Bernard Nowell, Jr.
 





(The total number of Voting Class A and Non-Voting Class B shares of Southern
Security owned by all Shareholders:  500,000)
 
Table of Contents
42

--------------------------------------------------------------------------------